internal_revenue_service number release date index number ------------------------------------ ------------------------------------------------------------ - --------------------------------- ------------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------- id no ----------------- ----------------------------------------------------- telephone number ---------------------- refer reply to cc psi plr-107838-14 date date legend ------------------------------------------------------------------- trust ------------------------------------------------------ ------------------------------------------ a b c d e ------------------------------------------- ------------------------------------------ ----------------------- -------------------- ------------------------ x --------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------- state --------------- court ---------------------------------------------------------- year1 year2 year3 ------- ------- ------- plr-107838-14 year4 year5 year6 ------- ------- ------- date1 -------------------- date2 ---------------------- date3 ------------------ date4 ----------------- date5 -------------------- date6 -------------------- date7 ------------------------ n1 n2 n3 ------------ ---- -- dear ------------------- this letter responds to a letter dated date and subsequent correspondence submitted on behalf of trust by trust’s authorized representative requesting a ruling under sec_664 and other provisions of the internal_revenue_code code facts the information submitted states that trust was formed by a under an agreement dated date1 with a and b serving as co-trustees of trust at the time trust was established a was a resident of state the information submitted states that trust was intended to qualify as a charitable_remainder_unitrust crut under sec_664 of the code trust was funded by a on date2 x was the initial charitable_remainder beneficiary of trust a was the initial unitrust recipient of trust until a’s death on date3 plr-107838-14 in year1 a had a net_worth in excess of dollar_figuren1 a’s assets consisted primarily of low basis non-dividend paying stocks a and b engaged c to provide financial and estate_planning advice c recommended that a and b engage d an attorney licensed to practice law in state for legal advice on estate_planning and charitable giving c and d ultimately recommended that a create trust as a charitable_remainder_trust and to transfer certain low-basis capital assets to trust in order to avoid the imposition of capital_gain taxes on the subsequent sale of those assets by trust a and b were advised that this arrangement would allow trust to sell the stock in the future without incurring capital_gains taxes and that trust would serve both as an estate_planning vehicle and a charitable giving vehicle according to the submission d represented to a and b that there would be no gift_taxes due upon creation of trust because there would be no completed_gift to the successor recipients at that time to achieve this result a would retain the right to change the successor recipients however when d drafted the trust agreement for trust d failed to reserve a’s right to change the successor recipients as a result the interests of the successor recipients vested at the time the trust agreement was executed and the gift to the successor recipients became complete causing gift_tax to be due and owing however when gift_tax returns were prepared by a’s accountant for year1 the accountant relied on the advice given by d that no gift_tax was owed as a result of the property transfers to the trust under the trust agreement for trust trust was required to make quarterly payments to a for the remainder of a’s life or for a term of twenty years whichever was shorter if a died prior to the expiration of the twenty-year term the payments would be made for the balance of the twenty-year term to the successor unitrust recipient e or to e’s designated successor if e died prior to the expiration of the term at the expiration of the twenty-year term the remaining assets of trust would be distributed to x or to a subsequently-named eligible_entity according to the submission c allegedly represented to a and b that trust’s assets would generate a n2 annual return if invested as c recommended c allegedly further told a and b that a would receive a guaranteed n3 return on the fair_market_value of trust assets during a’s lifetime or during the 20-year term of trust trust assets were invested in annuities and insurance products that c was licensed to sell according to the submission these types of investments made it difficult for trust to generate an n3 annual return and trust never achieved an n3 return without including capital_gains which under the laws of state were allocable to principal not income at the time the trust agreement for trust was drafted c and d allegedly made a number of misleading and legally erroneous representations regarding the operation of trust including the promise that a would receive a guaranteed n3 annual return on the net fair_market_value of trust assets according to the submission a and b executed the trust agreement relying upon the advice and representations made to plr-107838-14 them by c and d in fact the trust agreement of trust as drafted provided for an n3 annual payout except that the annual unitrust payment was limited to trust’s annual net_income and included a net_income make-up_provision the trust agreement of trust provided that the definition of income for this purpose is as defined in sec_643 of the internal_revenue_code_of_1986 and regulations thereunder during the years that the unitrust_amount was payable to a before a’s death trust never generated sufficient income without including capital_gain to meet the n3 payout nevertheless based on the erroneous advice provided by c and d the trustees of trust included capital_gain in trust income and the trustees paid the n3 of the net fair_market_value of trust assets to a for year1 and year3 including a make-up amount in year3 for a shortfall in year2 accordingly the trustees erroneously determined the amount to be distributed to the unitrust beneficiary in year1 year2 and year3 and also in subsequent years by improperly including capital_gain in the calculation of trust income according to the submission c and d also incorrectly advised a and b that the assets of trust would not be includible in a’s estate for estate_tax purposes this advice was incorrect since a retained an income_interest in trust as the unitrust recipient however based on this erroneous advice a added additional assets to trust in year2 and year3 in an attempt to further reduce the assets in a’s taxable_estate according to the submission a claimed charitable deductions on a’s individual federal_income_tax returns for year1 year2 and year3 for a portion of the fair_market_value of the property contributed to trust by a in each such tax_year respectively pursuant to sec_170 after a’s death on date3 e became the successor unitrust recipient of trust in addition b and e became the co-trustees of trust until b resigned as co-trustee on date4 in year4 e petitioned court to reform the trust agreement of trust x the named charitable_beneficiary of trust along with the state attorney_general objected to the reformation e’s petition was dismissed in year5 e petitioned court a second time to reform trust both x and state attorney_general again objected to the reformation e’s second petition was dismissed without prejudice on date5 e filed a third petition with court to either reform or terminate trust in a letter dated date6 the state attorney_general again objected to e’s petition x did not appear or make an objection to e’s third petition on date7 court issued a declaration and order determining that trust was void ab initio court’s ruling in this regard is contingent on trust receiving a favorable ruling from the internal_revenue_service service that provides that such declaration would not result in additional federal_income_tax consequences in the event that trust does not receive a favorable ruling from the service the trustee shall file a statement to that effect with court and upon such filing trust will be declared to be terminated and after plr-107838-14 payment of all amounts due and owing the service and state department of revenue from the assets of trust trust will be distributed to its unitrust income recipient trust seeks the following rulings trust should not be respected as a crut because it did not function exclusively as a charitable_remainder_trust throughout its existence court’s determination that trust was void ab initio will not result in any additional federal tax trust is described in sec_4947 and a judicial termination of trust will not result in any additional federal_income_tax chapter excise_tax or other federal tax owed by the trust or any disqualified_person or foundation_manager with respect to the trust law and analysis sec_664 provides that a charitable_remainder_annuity_trust and a charitable_remainder_unitrust shall for any taxable_year not be subject_to any_tax imposed by this subtitle sec_664 provides that for purposes of sec_664 a charitable_remainder_unitrust is a_trust from which a fixed percentage which is not less than nor more than of the net fair_market_value of its assets valued annually is to be paid not less often than annually to one or more persons at least one of which is not an organization described in sec_170 and in the case of individuals only to an individual who is living at the time of the creation of the trust for a term of years not in excess of years or for the life or lives of such individual or individuals sec_664 provides that for purposes of sec_664 a charitable_remainder_unitrust is a_trust from which no amount other than the payments described in sec_664 and other than gratuitous transfers described in sec_664 may be paid to or for_the_use_of any person other than an organization described in sec_170 sec_664 provides that notwithstanding the provisions of sec_664 and b the trust instrument may provide that the trustee shall pay the income_beneficiary for any year -- a the amount of trust income if such amount is less than the amount required to be distributed under sec_664 and b any amount of the trust income which is in excess of the amount required to be distributed under sec_664 to the extent that by reason of sec_664 the aggregate of the amounts paid in prior years was less than the aggregate of such required amounts sec_1_664-1 provides in part that in order for a_trust to be a charitable_remainder_trust it must meet the definition of and function exclusively as a charitable_remainder_trust from the creation of the trust plr-107838-14 in 115_tc_26 aff’d 309_f3d_1290 11th cir the tax_court determined that a charitable_remainder_annuity_trust never qualified as a charitable_remainder_trust due to irregularities in the administration of the trust that violated the requirements of charitable_remainder trusts and that the operational failures of the trust could not be corrected by a reformation of the trust document the trust agreement provided for a annuity amount to be paid to the decedent during her life at death the annuity was to be distributed among various named individuals but only if the beneficiaries paid their share of federal estate and state_death_taxes resulting from the inclusion of trust assets in decedent’s estate no annuity payments were actually made to the decedent during her lifetime at trial the trustee testified that he remitted checks to the decedent but that they were not cashed there was however no record of canceled checks nor were copies of such checks presented in evidence to support the alleged payments the tax_court determined that the trust did not qualify as a valid charitable_remainder_trust because no payments were made to the lifetime beneficiary so operationally the trust did not meet the expre sec_5 requirement of sec_664 in addition one of the successor beneficiaries claimed that the decedent had told her that she would not be liable for her share of the estate_taxes the decedent’s estate settled the claim and paid a significant sum to the beneficiary as a result there were insufficient funds in the estate to pay the estate_tax and it was necessary to invade the trust corpus to make up the shortfall the tax_court held that this was an additional reason to conclude that the trust failed to function exclusively as a charitable_remainder_trust from the date of its creation accordingly the tax_court found that the estate was not entitled to a charitable deduction in that case in revrul_80_58 1980_1_cb_181 which did not involve a_trust the service stated that the legal concept of rescission refers to the abrogation cancelling or voiding of a contract that has the effect of releasing the contracting parties from further obligations to each other and restoring the parties to the relative positions that they would have occupied had no contract been made however the annual_accounting_concept requires that one must look at the transaction on an annual basis at the end of the tax_year that is each taxable_year is a separate_unit for tax_accounting purposes therefore the annual_accounting_period principle requires the determination of income at the close of the taxable_year without regard to subsequent events in sec_3 of revproc_2016_3 i r b big_number the service announced that the question of whether a completed transaction may be rescinded for federal_income_tax purposes is an area in which rulings will not be issued if the court’s declaration that trust was void ab initio is given effect we believe it would be equivalent to a rescission accordingly after taking into account both revrul_80_58 and sec_3 of revproc_2016_3 we conclude that we are unable to provide a favorable ruling that the court’s declaration that trust was void ab initio would have no federal tax consequences without a favorable ruling on this issue it appears that court’s order would default to trust termination in that event the question becomes whether there are federal tax consequences for such termination plr-107838-14 under the principles of sec_1_664-1 and estate of atkinson trust has failed to operate exclusively as a charitable_remainder_trust from its creation by failing to operate in accordance with its terms namely by making distributions in excess of the annual net trust income to the income_beneficiary sec_4947 relating to split-interest_trusts provides that in the case of a_trust which is not exempt from tax under sec_501 not all of the unexpired interests in which are devoted to one or more of the purposes described in sec_170 and which has amounts in trusts for which a deduction was allowed under sec_170 or other charitable deduction provisions sec_507 sec_4941 and sec_4945 among others shall apply as if such trust were a private_foundation this paragraph shall not apply with respect to- a any amounts payable under the terms of such trust to income beneficiaries unless a deduction was allowed under sec_170 sec_2055 or sec_2522 b any amounts in trust other than amounts for which a deduction was allowed under sec_170 sec_545 sec_642 sec_2055 sec_2106 or sec_2522 if such other_amounts are segregated from amounts for which no deduction was allowable or c any amounts transferred in trust before date sec_53_4947-1 provides that sec_4947 subjects trusts which are not exempt from taxation under sec_501 all or part of the unexpired interests in which are devoted to one or more of the purposes described in sec_170 and which have amounts in trust for which a deduction was allowed under sec_170 or other charitable deduction provisions to the same requirements and restrictions as are imposed on private_foundations the basic purpose of sec_4947 is to prevent these trusts from being used to avoid the requirements and restrictions applicable to private_foundations for purposes of this section a_trust shall be presumed in the absence of proof to the contrary to have amounts under sec_170 if a deduction would have been allowable under one of these sections in 319_us_523 the supreme court held that allowed meant that the taxpayer had taken the deduction and the commissioner had not challenged it id pincite noting that there was no machinery for formal allowances of deductions from gross_income a deduction being claimed and going unchallenged is the only way in which a deduction could be allowed while trust failed to operate exclusively as a charitable_remainder_unitrust and thus maintain its tax exemption under sec_664 it nevertheless is subject_to the split- interest trust rules under sec_4947 trust is not exempt from tax under sec_501 not all of the unexpired interests in trust are devoted to charitable purposes and trust has amounts in trust for which a deduction was allowed under sec_170 on this latter point because deductions were claimed by a under sec_170 and were not challenged by the service these deductions were allowed for purposes of sec_170 under the reasoning of plr-107838-14 virginian hotel corp thus trust is treated as a private_foundation for purposes of certain chapter excise_taxes until it terminates its private_foundation_status under sec_507 sec_507 provides that except as provided in sec_507 the status of any organization as a private_foundation shall be terminated only if such organization notifies the secretary at such time and in such manner as the secretary may by regulations prescribe of its intent to accomplish such termination or a with respect to such organization there have been either willful repeated acts or failures to act or a willful and flagrant act or failure to act giving rise to liability for tax under chapter and b the secretary notifies such organization that by reason of sec_507 such organization is liable for the tax imposed by sec_507 and either such organization pays the tax imposed by sec_507 or any portion not abated under sec_507 or the entire amount of such tax is abated under sec_507 sec_507 provides that there is hereby imposed on each organization which is referred to in sec_507 a tax equal to the lower_of the amount in which the private_foundation substantiates by adequate_records or other corroborating evidence as the aggregate tax_benefit resulting from sec_501 status of such foundation or the value of the net assets of such foundation sec_507 provides that for purposes of sec_507 the aggregate tax_benefit resulting from the sec_501 status of any private_foundation is the sum of - a the aggregate increases in tax under chapter sec_1 and or the corresponding provisions of prior_law which would have been imposed with respect to all substantial contributors to the foundation if deductions for all contributions made by such contributors to the foundation after date had been disallowed and b the aggregate increases in tax under chapter in tax under chapter or the corresponding provisions of prior_law which would have been imposed with respect to the income of the private_foundation for taxable years beginning after date if i it had not been exempt from tax under sec_501 or the corresponding provisions of prior_law and ii in the case of a_trust deductions under sec_642 or the corresponding provisions of prior_law had been limited to percent of the taxable_income of the trust computed without the benefit of sec_642 but with the benefit of sec_170 and c interest on the increases in tax determined under sec_507 and b from the first date on which each such increase would have been due and payable to the date on which the organization ceases to be a private_foundation plr-107838-14 sec_507 provides that for purposes of sec_507 the value of the net assets shall be determined at whichever time such value is higher the first day on which action is taken by the organization which culminates in its ceasing to be a private_foundation or the date on which it ceases to be a private_foundation sec_507 provides that for purposes of determining liability for the tax imposed by sec_507 in the case of assets transferred by the private_foundation such tax shall be deemed to have been imposed on the first day on which action is taken by the organization which culminates in its ceasing to be a private_foundation sec_1_507-1 provides that in order to voluntarily terminate its private_foundation_status an organization must submit a statement to the district_director of its intent to terminate its private_foundation_status under sec_507 such statement must set forth in detail the computation and amount of tax imposed under sec_507 unless the organization requests abatement of such tax pursuant to sec_507 full payment of such tax must be made at the time the statement is filed under sec_507 for purposes of subtitle f of the code the statement described in this subparagraph once filed shall be treated as a return sec_1_507-1 provides that if a private_foundation makes a transfer of all or a significant part of its assets to another organization and prior to or in connection with such transfer liability for any_tax under chapter is incurred by the transferor foundation transferee_liability may be applied against the transferee organization for payment of such taxes sec_1_507-1 provides that for purposes of sec_507 a willful and flagrant act or failure to act is one which is voluntarily consciously and knowingly committed in violation of any provision of chapter other than sec_4940 or sec_4948 and which appears to a reasonable man to be a gross violation of any such provision sec_1_507-1 provides that for purposes of sec_507 the failure to correct the act or acts or failure or failures to act which gave rise to liability for tax under any section of chapter by the close of the correction_period for such section may be a willful and flagrant act or failure to act sec_4941 imposes an excise_tax paid_by the disqualified_person on each act of self-dealing between a private_foundation and a disqualified_person for each year in the taxable_period and requires correction of the act of self-dealing under sec_4941 an act of self-dealing includes a transfer to a disqualified_person of the assets of a private_foundation the initial tax is of the amount_involved with an additional tax of if the act is not corrected within the taxable_period there is also an excise_tax paid_by the foundation_manager on knowingly participating in the act unless not willful and due to reasonable_cause in the amount of of the amount plr-107838-14 involved for each year within the taxable_period with an additional tax of for refusing to agree to part or all of correction sec_4945 imposes an excise_tax paid_by the private_foundation on each taxable_expenditure by a private_foundation and requires correction of the taxable_expenditure under sec_4945 a taxable_expenditure includes an amount_paid by a private_foundation for a purpose other than a charitable purpose the initial tax is of the amount_involved with an additional tax of if the expenditure is not corrected within the taxable_period there is also an excise_tax paid_by the foundation_manager on knowingly agreeing to make the expenditure unless not willful and due to reasonable_cause in the amount of of the expenditure with an additional tax of for refusing to agree to part or all of correction trust a split-interest trust under sec_4947 proposes to distribute its assets to the unitrust income_beneficiary e without regard to the interest of the charitable_remainder beneficiary pursuant to a court-ordered termination in a judicial proceeding brought by trust for this purpose this distribution prior to termination of its private_foundation_status under sec_507 would be a taxable_expenditure under sec_4945 which prohibits a private foundation’s expenditure for non-charitable purposes in the amount of the actuarial value of the charitable_remainder interest as e is a disqualified_person with respect to trust under sec_4946 and d the distribution would also be an act of self-dealing under sec_4941 which prohibits transfer of a private foundation’s charitable assets to a disqualified_person correction of the taxable_expenditure and act of self-dealing would be required and failure to timely correct would result in liability for additional second-tier taxes under sec_4941 and sec_4945 such distribution carried out after receipt of this letter_ruling may result in foundation_manager taxes payable by e for knowing participation in the act and additional second- tier taxes for any refusal to agree to correction trust may avoid these chapter taxes by voluntarily terminating its private_foundation_status under sec_507 prior to distribution of assets pursuant to the court order under the procedures set forth in sec_1_507-1 this process entails giving the irs proper notice and computation and payment of sec_507 tax pursuant to the form_990-pf instructions the notice with computation and payment of sec_507 tax is provided to the manager of exempt_organizations determinations internal_revenue_service te ge-eo determinations po box cincinnati oh moreover such distribution of assets to e by trust prior to terminating private_foundation_status may also be regarded as a willful and flagrant act giving rise to liability for tax under chapter as voluntarily consciously and knowingly in violation of chapter and grossly contrary to the purpose of a split-interest trust especially if e fails to correct in a timely manner justifying involuntary termination of the private_foundation_status of trust by the service under sec_507 and assessment of tax under sec_507 in the amount of the aggregate tax_benefit under sec_507 with plr-107838-14 transferee_liability for the taxes owed by trust because sec_4947 applies sec_507 to trust as if it were a sec_501 private_foundation the aggregate tax_benefit for trust includes the amounts set forth in sec_507 and c however because trust was never exempt from tax under sec_501 the aggregate tax_benefit for trust does not include the amount set forth in sec_507 conclusions based on the foregoing we conclude as follows based on the principles as set forth in estate of atkinson trust is not respected as a crut because trust did not function exclusively as a charitable_remainder_trust throughout its existence for reasons stated above we do not rule on whether court’s declaration that trust was void ab initio will not result in any additional federal tax trust is described in sec_4947 distribution of trust assets to the income_beneficiary pursuant to the court order prior to termination of trust’s private_foundation_status under sec_507 will result in excise_taxes under sec_4941 and sec_4945 which will require correction a judicial termination of trust may also result in additional tax under sec_507 equal to the lower_of the amount that trust substantiates by adequate_records or other corroborating evidence as the aggregate tax_benefit as determined under sec_507 and c or the value of the net assets of trust as determined under sec_507 and trust must file income_tax returns and pay any income_tax owed plus interest and penalties as a_trust subject_to taxation under title subchapter_j of the code for any_tax years that may remain open under sec_6501 from the date of trust’s establishment except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the ruling_request it is subject_to verification on examination plr-107838-14 in accordance with the power_of_attorney on file with this office we are sending a copy of this letter to trust’s authorized representative sincerely bradford r poston senior counsel branch passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes
